Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 1 of 7




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 2 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                ORDER SUSTAINING LIQUIDATING TRUSTEE’S
        TWENTY-THIRD OMNIBUS OBJECTION TO CLAIMS (WAIVED CLAIMS)

                                          (Related Docket No._____)

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”) (i)

disallowing and expunging or (ii) allowing and reducing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1 to this Order is (i) disallowed in its entirety or

(ii) reduced and allowed, as set forth in Schedule 1 to this Order.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Twenty-Third Omnibus Objection to Claims (Waived Claims).
      Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 3 of 7




       3.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       4.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       5.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                              [Remainder of Page Intentionally Left Blank]




                                                 -2-
      Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 4 of 7



         7.     The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take all

actions necessary to effectuate the relief granted pursuant to this Order in accordance with the Objection.

         8.     This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.




 Date:                                      , 2021

                                                           THE HONORABLE DAVID R. JONES
                                                           CHIEF UNITED STATES BANKRUPTCY
                                                           JUDGE




                                                     -3-
Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 5 of 7




                            Schedule 1
                    Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 6 of 7
                   Name of             Schedule /                                                                                                                 Reason for
     Ref #                 Debtor Name                   Date Filed                       Claim Amount                 Allowed Claim Amount
                  Claimant              Claim #                                                                                                                    Objection
                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00                     The Debtors are not fully
                               The Neiman                                  Priority: $0.00                         Priority: $0.00                     liable as the claim has
       1          AKRIS, INC. Marcus Group        2071     7/20/2020 General Unsecured: $2,819,852.82        General Unsecured: $1,263,000.00            been partially waived
                                       LLC                                                                                                                pursuant to a critical
                                                                                    Total: $2,819,852.82                   Total: $1,163,000.00             vendor agreement


                                                                     Administrative: $0.00                  Administrative: $0.00
                                                                          Secured: $0.00                         Secured: $0.00
                                                                                                                                                   The Debtors are not liable
                                                                           Priority: $0.00                        Priority: $0.00
                                    Bergdorf                                                                                                            because the claim has
       2          AKRIS, INC.                     2072     7/20/2020         General Unsecured: $8,312.13                General Unsecured: $0.00
                                Goodman Inc.                                                                                                       been waived pursuant to a
                                                                                                                                                    critical vendor agreement
                                                                                           Total: $8,312.13                           Total: $0.00

                                                                      Administrative: $0.00                   Administrative: $0.00
                                                                           Secured: $0.00                          Secured: $0.00
                                                                                                                                                     The Debtors are not liable
               CARVEN LUX   The Neiman                                      Priority: $0.00                         Priority: $0.00
                                                                                                                                                          because the claim has
       3     PERFUMES INTL Marcus Group         219777                     General Unsecured: $675,500.78                  General Unsecured: $0.00
                                                                                                                                                     been waived pursuant to a
                COSMETICS           LLC
                                                                                                                                                      critical vendor agreement
                                                                                           Total: $675,500.78                           Total: $0.00

                                                                     Administrative: $0.00                  Administrative: $0.00
                                                                          Secured: $0.00                         Secured: $0.00
                                                                                                                                                   The Debtors are not liable
                                                                           Priority: $0.00                        Priority: $0.00
                                    Bergdorf                                                                                                            because the claim has
       4             Deva Inc                     1988     7/17/2020         General Unsecured: $1,785.92                General Unsecured: $0.00
                                Goodman Inc.                                                                                                       been waived pursuant to a
                                                                                                                                                    critical vendor agreement
                                                                                           Total: $1,785.92                           Total: $0.00

                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
                                                                           Priority: $0.00                         Priority: $0.00
               FOUQUET          Neiman Marcus                                                                                                            because the claim has
       5                                          227      5/11/2020       General Unsecured: $19,264.00                  General Unsecured: $0.00
             TRADING LLC        Group LTD LLC                                                                                                       been waived pursuant to a
                                                                                                                                                     critical vendor agreement
                                                                                           Total: $19,264.00                           Total: $0.00

                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
             INTERNATIONAL                                                 Priority: $0.00                         Priority: $0.00
                            Neiman Marcus                                                                                                                because the claim has
       6     COSMETICS AND                        852      5/26/2020      General Unsecured: $362,426.83                  General Unsecured: $0.00
                            Group LTD LLC                                                                                                           been waived pursuant to a
              PERFUMES, INC
                                                                                                                                                     critical vendor agreement
                                                                                          Total: $362,426.83                           Total: $0.00

                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
                                                                           Priority: $0.00                         Priority: $0.00
                    IRENE           Bergdorf                                                                                                             because the claim has
       7                                          2166     7/17/2020       General Unsecured: $32,660.00                  General Unsecured: $0.00
             NEUWIRTH INC.      Goodman Inc.                                                                                                        been waived pursuant to a
                                                                                                                                                     critical vendor agreement
                                                                                           Total: $32,660.00                           Total: $0.00

                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
                                                                           Priority: $0.00                         Priority: $0.00
                 MAISON EX      Neiman Marcus                                                                                                            because the claim has
       8                                          543      5/18/2020       General    Unsecured:  $41,667.32              General Unsecured: $0.00
             NIHILO USA INC     Group LTD LLC                                                                                                       been waived pursuant to a
                                                                                                                                                     critical vendor agreement
                                                                                           Total: $41,667.32                           Total: $0.00


                                                                      Administrative: $0.00                  Administrative: $0.00
                                                                           Secured: $0.00                         Secured: $0.00
                                                                                                                                                     The Debtors are not liable
                                 The Neiman                                 Priority: $0.00                        Priority: $0.00
                  STUART                                                                                                                                  because the claim has
       9                        Marcus Group    221895                General Unsecured: $2,551,687.64       General Unsecured: $0.00
             WEITZMAN INC                                                                                                                            been waived pursuant to a
                                         LLC                                                                                                          critical vendor agreement
                                                                                    Total: $2,551,687.64                   Total: $0.00


                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
                               The Neiman                                  Priority: $0.00                         Priority: $0.00
                                                                                                                                                         because the claim has
      10         TOD'S S.P.A. Marcus Group        1760     7/17/2020      General Unsecured: $416,504.50                  General Unsecured: $0.00
                                                                                                                                                    been waived pursuant to a
                                       LLC
                                                                                                                                                     critical vendor agreement
                                                                                          Total: $416,504.50                           Total: $0.00

                                                                     Administrative: $0.00                   Administrative: $0.00
                                                                          Secured: $0.00                          Secured: $0.00
                                                                                                                                                    The Debtors are not liable
                                                                           Priority: $0.00                         Priority: $0.00
                                    Bergdorf                                                                                                             because the claim has
      11         TOD'S S.P.A.                     1762     7/17/2020      General Unsecured: $250,145.21                  General Unsecured: $0.00
                                Goodman Inc.                                                                                                        been waived pursuant to a
                                                                                                                                                     critical vendor agreement
                                                                                          Total: $250,145.21                           Total: $0.00




DOCS_NY:43261.1 59944/004                                                        -1-
                   Case 20-32519 Document 2500-2 Filed in TXSB on 05/25/21 Page 7 of 7
                  Name of             Schedule /                                                                                                    Reason for
     Ref #                Debtor Name                Date Filed                     Claim Amount              Allowed Claim Amount
                 Claimant              Claim #                                                                                                       Objection
                                                                 Administrative: $0.00               Administrative: $0.00
                                                                      Secured: $0.00                      Secured: $0.00               The Debtors are not fully
                           The Neiman                                  Priority: $0.00                     Priority: $0.00               liable as the claim has
             TORY BURCH                                                                                                                    been partially waived
      12            LLC
                          Marcus Group        1992     7/20/2020 General Unsecured: $1,983,443.34    General Unsecured: $786,795.00
                                   LLC                                                                                                      pursuant to a critical
                                                                              Total: $1,983,443.34                Total: $786,795.00          vendor agreement




DOCS_NY:43261.1 59944/004                                                  -2-
